DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Nakamura (United States Patent Application Publication 2020/0301266 A1).

With respect to claim 1, Nakamura discloses a projector (see fig.11A) comprising: a light source (see 21 in fig.11A)  adapted to provide a first beam (see the first beam of 21); a collimator lens (see 25A) having a first portion and a second portion divided by an axle (see first and second portion symmetrically dividing 25A, parallel to corresponding (corresponding is interpreted as adjacent to) to the first portion of the collimator lens (see the top part of 25A, nearest 24B), the dichroic filter (24 in fig.11A) being adapted to reflect the first beam so as to project the first beam onto the reflecting plate and the wavelength conversion layer (see the operation of 24), a second beam reflected by the reflecting plate passing through the second portion of the collimator lens (see the bottom portion of 25), and a third beam excited by the wavelength conversion layer passing through the first portion and the second portion of the collimator lens and the dichroic filter (see the beam that exits 25 directed towards 27).

With respect to claim 2, Nakamura discloses the projector of claim 1, further comprising: a light condensing module (see 23 in fig.11A) disposed between the light source and the dichroic filter (see 24), and adapted to condense a projection dimension of the first beam (see the operation of 23 in fig.11A).

With respect to claim 3, Nakamura discloses the projector of claim 1, wherein the axle is a central axle of the collimator lens (see first and second portion symmetrically dividing 25A, parallel to the surface of 26).



With respect to claim 5, Nakamura discloses the projector of claim 1, wherein the annular structure of the wavelength conversion layer is a solid layer (see the solid layer of 26A in fig.14A).

With respect to claim 9, Nakamura discloses the projector of claim 1, wherein the wavelength conversion module is rotatable (see fig.14A).

With respect to claim  10, Nakamura discloses the projector of claim 1, wherein the first beam and the second beam are blue light (see the operation of 26E and see the light sources of 21 in fig.11A), the dichroic filter reflects the blue light (see the operation of  24A) and allows passing of other color light (see 24B), and the third beam is yellow light (see 26D; para.[0117]: “The wavelength band of the fluorescence (emission or emitted light) by the phosphor layer 26D2 may be, for example, the wavelength band of yellow”).

Claim(s) 1, 11-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kurata (United States Patent Application Publication 20200285138 A1).

The fluorescent body wheel 121 has a structure in which a yellow fluorescent body layer for 
converting the wavelength of the light exiting from the quarter-wave plate 10 
is provided in the form of a ring on an aluminum substrate.”), the wavelength conversion layer being an annular structure disposed on the reflecting plate (see para.[0048]: “The fluorescent body wheel 121 has a structure in which a yellow fluorescent body layer for 
converting the wavelength of the light exiting from the quarter-wave plate 10 
is provided in the form of a ring on an aluminum substrate.”); and a dichroic filter disposed on a position corresponding to the first portion of the collimator lens (see the position of 6 in fig.2), the dichroic filter being adapted to reflect the first beam so as to project the first beam onto the reflecting plate and the wavelength conversion layer (see the operation of 6 in fig.2), a second beam reflected by the reflecting plate passing through the second portion of the collimator lens (see the beam that passes through 111 toward 121 in fig.2), and a third beam excited by the wavelength conversion layer passing through the first portion and the second portion of the collimator lens and the dichroic filter (see the structure disclosed in fig.2).

the polarization beam 
splitting films 612 are provided on the entire surfaces of a transparent 
substrate 611 of the polarization beam splitting part 6.  The characteristics 
of the polarization beam splitting films 612 are described with reference to FIG. 7.  As shown in FIG. 7, the polarization beam splitting films 612 perform 
polarization beam splitting on the blue light B.sub.LD (having a wavelength of 
450 nm) emitted from the blue LD array 2 and red light R.sub.LD (having a 
wavelength of 640 nm) emitted from the red LD array 1.  Each polarization beam splitting film 612 has the property of reflecting or transmitting (transmitting 
in the present embodiment) types of light other than the aforementioned types 
of light regardless of polarization directions.”), and the projector further comprises: a first polarization component (see 5 in fig.2) disposed between the light source and the dichroic filter (see 6 in fig.2), and adapted to transform the first beam from the first polarized state beam into the second polarized state beam (see the operation of 5); and a second polarization component (see 10 in fig.2) disposed between the dichroic filter (6) and the collimator lens (111), and adapted to generate the second beam with the first polarized state (see the transmission in fig.2).

With respect to claim  12, Kurata discloses the projector of claim 11, wherein the dichroic filter (see 6 in fig.2) reflects the first beam with the second polarized state so as 

With respect to claim 13, Kurata discloses the projector of claim 11, wherein an edge of the dichroic filter aligns with the axle, or the edge (see the edge formed by the front of 6) crosses the axle to locate on a position corresponding to the second portion of the collimator lens (see the line indicating the optical axis of the light beam (i.e. a central ray)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu (United States Patent Application Publication 2014/0198301 A1) in view of Nakamura (United States Patent Application Publication 2020/0301266 A1).

With respect to claim  1, Yagyu discloses a projector (see fig.3) comprising: a light source adapted to provide a first beam (6 in fig.3); a condensing lens having a first portion and a second portion divided by an axle (see first and second portion 
Yagyu does not disclose wherein the condensing lens is a collimating lens.
Nakamura discloses a projector (see fig.11A) comprising: a light source (see 21 in fig.11A)  adapted to provide a first beam (see the first beam of 21); a collimator lens (see 25A) having a first portion and a second portion divided by an axle (see first and second portion symmetrically dividing 25A, parallel to the surface of 26); a wavelength conversion module (see 26 in fig.11A) comprising a reflecting plate (see 26A and 26D1) and a wavelength conversion layer (26D2), the wavelength conversion layer being an annular structure disposed on the reflecting plate (see 26D2); and a dichroic filter (see 24 in fig.11A) disposed on a position corresponding (corresponding is interpreted as adjacent to) to the first portion of the collimator lens (see the top part of 25A, nearest 24B), the dichroic filter (24 in fig.11A) being adapted to reflect the first beam so as to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Yagyu with the teaching of Nakamura so that the condensing lens is a collimating lens to enhance utilization efficiency and facilitate control of the optical train by collimating the light.

With respect to claim 5, Yagyu in view of Nakamura discloses the projector of claim 1, Yagyu discloses wherein the annular structure of the wavelength conversion layer is a solid layer (see the solid layer of see 46a in fig.8 or 49 in fig.9).


With respect to claim 6, Yagyu in view of Nakamura discloses the projector of claim 5, Yagyu discloses wherein the wavelength conversion module (see 47 in fig.8) further comprises a diffusing layer (see 48abc) disposed on the reflecting plate (47) as an annular form (see 48abc), and the diffusing layer aligns with an inner side or an outer side of the wavelength conversion layer (see the alignment of the inner and outer edges of 46a with the inner and outer edges of 48a).

With respect to claim  7, Yagyu in view of Nakamura discloses the projector of claim 1, Yagyu discloses wherein the wavelength conversion layer comprises a plurality of laying blocks (see 46a, b, c) arranged in a separated manner to form the annular structure (again see the annular arrangement in fig.8).

With respect to claim  8, Yagyu in view of Nakamura discloses the projector of claim 7, Yagyu discloses wherein the wavelength conversion layer further comprises a diffusing layer (see 48a,b,c) disposed between the plurality of laying blocks arranged in the separated manner (see 46 a, b, c).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882